Citation Nr: 1040002	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  03-23 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for residuals 
of a blunt injury, left mid-humeral level, with ulnar and median 
nerve palsy. 

2.  Entitlement to service connection for brachial plexus 
syndrome.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from November 1967 to April 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
by order of the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") in June 2009, which vacated a 
February 2008 Board decision and remanded the case for additional 
development.  This appeal initially arose from a May 2003 rating 
decision by the Roanoke, Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In March 2010, the Board remanded this matter to the RO to afford 
due process and for other development.  Following its completion 
of the Board's requested actions, the RO continued the denial of 
the Veteran's claims (as reflected in a August 2010 supplemental 
statement of the case (SSOC)) and returned this matter to the 
Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  A review of the record shows the Veteran was 
notified of the VCAA duties to assist and of the information and 
evidence necessary to substantiate his claims by correspondence 
dated in July 2003.

The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), held 
that the VCAA notice requirements applied to all elements of a 
claim.  Notice as to these matters was provided in the March 2006 
correspondence provided to the Veteran.

In the June 2009 Joint Motion for Remand, the parties agreed that 
the Board failed to discuss whether the Veteran was entitled to 
separate ratings under 38 C.F.R.  4.124a, diagnostic codes (DC) 
8515 and 8516 for symptoms relating to the medial or ulnar nerve, 
respectively.  It was further noted that the January 2006 VA 
examiner's opinion finding that brachial plexus syndrome was not 
caused by or a result of his injury during service failed to 
address whether there is evidence of aggravation of the brachial 
plexus syndrome by the service-connected left arm disability.  

On VA examination in August 1968, the diagnoses included blunt 
injury, mid-humeral level, with resultant ulnar and median nerve 
palsy and causalgia of the left upper extremity.  On VA 
examination in October 1971, the examiner reported findings 
consistent with the August 1968 VA medical examination findings.  

A September 1992 private medical report noted the Veteran 
complained of pain in the neck since May 1991.  It was noted he 
had sustained factures to the right side of his face which 
required plating and reconstructive surgery after he was hit by a 
machine in a mining accident.  Since then he had gradually 
increasing neck pain extending into the shoulder, down the left 
arm, and into the hand.  The diagnoses included posterior 
compartment syndrome, facet atrophy with some myofascial 
syndrome.

VA treatment records dated in September 2001 show the Veteran 
reported having a four year history of left arm paralysis 
beginning in 1968, with improvement since then, now with 
continued pain in the neck and left forearm, wrist, and hands.  
He stated his left hand strength was only 15 percent.  The 
examiner's assessment was cervical stenosis with left upper 
extremity weakness.

In a November 2001 VA peripheral nerve examination, the examiner 
noted the history of the in-service injury, with gradual 
improvement, as well as the 1992 mining that resulted in a left 
neck injury causing the neck pain to recur. Following a physical 
examination, the impression included a history of persistent pain 
in the left arm and neck consistent with a brachial plexopathy or 
weakness in the posterior trunk.

Private treatment records dated in January 2002 from Dr. V.M. 
noted that during service the Veteran sustained a blunt injury to 
the mid-humeral level of the left arm with residual left ulnar 
and median nerve palsy.  It was also noted that the disorder had 
gotten worse with extreme pain, loss of function, and an 
inability to use the arm due to continuous pain.  The physician 
stated the Veteran had developed brachial plexus syndrome which 
had been a direct result of the injury in service.  It appears 
that the Veteran did not mention his 1991 occupational injury to 
the examiner.

VA examination in January 2006 revealed overall decreased left 
upper extremity strength and dexterity with numbness to the long, 
ring, and little fingers.  It was the examiner's opinion that the 
veteran's brachial plexus syndrome was not caused by or a result 
of the injury during service at the left mid-humeral level.  The 
examiner stated the veteran's present deficits arose before the 
mid-humeral level and involved muscle groups indicative of a more 
central problem which was most likely directly related to his 
neck injury and cervical stenosis.  As rationale in support of 
the opinion the examiner referenced medical texts and noted 
clinical and medical experience including years working with 
spinal cord injury patients.

Complying with the June 2009 Joint Motion for Remand, in March 
2010, the Board remanded this case for another examination and to 
determine if separate ratings are appropriate for the medial and 
ulnar nerves, and whether the Veteran's brachial plexus syndrome 
is aggravated by the service-connected left arm injury.  

In the March 2010 remand, the Board ordered "All indicated tests 
and studies are to be performed, and a comprehensive social and 
occupational history is to be obtained."  Although the Veteran 
underwent a VA examination in May 2010, a comprehensive social 
and occupational history is not included in the report.  
Additionally, the neurologist stated that an EMG and nerve 
conduction study of his left upper extremity should be done to 
give some more objective evidence of dysfunction in this arm, but 
there is no indication that these tests were attempted or 
completed.  The failure to comply with the Board's directives in 
this matter and ensure that the VA examiner answered the medical 
questions posed by the earlier remand constitute violations of 
the appellant's due process rights, which requires another remand 
of this appeal.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly the Veteran must be scheduled for another VA 
examination in compliance with the previous Board remand. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, who 
treated the Veteran for left arm, including 
neuropathology such as ulnar or median nerve 
palsy, or brachial plexus syndrome 
disabilities.  After the Veteran has signed 
the appropriate releases, those records not 
already within the file should be obtained 
and associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should be 
inserted in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review. 

2.  The Veteran should be afforded a VA 
neurology examination to determine the 
nature of his residual ulnar and median 
nerve paresis and to determine if his left 
arm disability aggravates his brachial 
plexus syndrome.  Regarding each the ulnar 
and median nerve, the physician is to 
conduct the examination in accordance with 
the Disability Examination Worksheet for 
Peripheral Nerves.  All indicated tests and 
studies are to be performed, and a 
comprehensive social and occupational 
history is to be obtained.  If the Veteran 
is agreeable, he should be scheduled for an 
electromyogram and a nerve conduction 
study.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.   

The physician is further asked to opine 
whether it is at least as likely as not 
that:
a) brachial plexus syndrome is caused 
by the left arm disorder; or, 
b) the brachial plexus syndrome is 
aggravated by the left arm disorder. 
All examination findings, along with 
the complete rationale for all opinions 
expressed, should be set forth in the 
examination report. 

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claims.

4.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the Veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


